


110 HR 6749 IH: ECOBAG Act of

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6749
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  retail businesses a credit against income tax for a portion of the cost of
		  recycling plastic carry-out bags and certain other types of
		  plastic.
	
	
		1.Short titleThis Act may be cited as the
			 Economic Credit Opportunity for
			 Businesses Acting Green Act of 2008 or the
			 ECOBAG Act of
			 2008.
		2.Findings and
			 purpose
			(a)FindingsThe Congress finds the following:
				(1)It is estimated that Americans use
			 approximately 100 billion plastic bags per year. An estimated 0.6 percent of
			 these bags will be recycled.
				(2)The production of
			 plastic bags and film plastic worldwide uses over 12 million barrels of oil per
			 year, accounting for upwards of 4 percent of the world's total oil
			 production.
				(3)The Environmental Protection Agency has
			 found that the average plastic bag will take up to 1000 years to decompose.
			 Because these plastic bags do not biodegrade, when improperly disposed they
			 ultimately end up breaking down into smaller pieces contaminating our soil and
			 waterways while causing injury, illness, or death to our animal and marine
			 life.
				(b)PurposeThe purpose of this Act is to allow an
			 income tax credit for retail businesses that participate in at-store plastic
			 bag recycling programs.
			3.Credit for costs
			 of collection and recycling by retail businesses of plastic carry-out bags and
			 certain other types of plastic
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 business-related credits) is amended by inserting after section 45P the
			 following new section:
				
					45Q.Costs of
				collection and recycling by retail businesses of plastic carry-out bags and
				certain other types of plastic
						(a)In
				generalFor purposes of
				section 38, in the case of an eligible taxpayer, the plastic carry-out bag
				recycling credit is an amount equal to 15 percent of the amount paid or
				incurred directly or indirectly by the taxpayer to implement an at-store
				recycling program for 1 or more types of eligible plastic.
						(b)Eligible
				taxpayerFor purposes of this section—
							(1)In
				generalThe term eligible taxpayer means any
				taxpayer engaged in the trade or business of selling property at retail and who
				accepts for recycling 1 or more types of eligible plastic at retail business
				premises of the taxpayer.
							(2)ExceptionSuch
				term shall not include any taxpayer engaged in the trade or business of
				recycling.
							(c)Eligible
				plasticFor purposes of this
				section, the term eligible plastic means plastic carry-out bags,
				film plastic, and other types of plastic specified in regulations prescribed by
				the Secretary.
						(d)Expenses offset
				by recycling incomeThe
				expenses which would (but for this subsection) be taken into account under
				subsection (a) shall be reduced by any income from the sale of used plastic
				carry-out bags to any
				recycler.
						.
			(b)Conforming
			 amendmentSection 38(b) of such Code is amended by striking
			 plus at the end of paragraph (32), by striking the period at the
			 end of paragraph (33) and inserting , plus, and by adding at the
			 end the following new paragraph:
				
					(34)in the case of an eligible taxpayer (as
				defined in section 45Q(b)), the plastic carry-out bag recycling credit
				determined under section
				45Q(a).
					.
			(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 45Q. Costs of collection and
				recycling by retail businesses of plastic carry-out bags and certain other
				types of
				plastic.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act in taxable years
			 ending after such date.
			
